Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 1 of 24 Page ID #:1




  1   John P. Kristensen (SBN 224132)
  2   Jesenia A. Martinez (SBN 316969)
      Jacob J. Ventura (SBN 315491)
  3   KRISTENSEN LLP
  4   12540 Beatrice Street, Suite 200
      Los Angeles, California 90066
  5   Telephone: 310-507-7924
  6   Facsimile: 310-507-7906
      john@kristensenlaw.com
  7   jesenia@kristensenlaw.com
  8   jacob@kristensenlaw.com
  9   Attorneys for Plaintiff
 10              THE UNITED STATES DISTRICT COURT
 11      CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 12   ALLYN DULABAY, an individual )       Case No.:
 13                                   )
                         Plaintiff,   )    COLLECTIVE ACTION
 14           vs.                     )
 15                                   )    COMPLAINT FOR DAMAGES
      APEX HOMECARE SERVICES, )
 16   INC., a California Corporation; )    (1) Failure to Pay Minimum Wages,
 17   TESS PEREZ, an individual;      )        29 U.S.C. § 206;
      ROSE DE LA CUESTA, an           )    (2) Failure to Pay Overtime Wages,
 18   individual; and DOES 1 through  )        29 U.S.C. § 207;
 19   10, inclusive                   )    (3) Failure to Pay Minimum Wage in
                                      )        Violation of Cal. Lab. Code §§
 20                     Defendants.   )        1194 & 1197;
 21                                   )    (4) Failure to Pay Overtime Wages
                                      )        in Violation of Cal. Lab. Code §§
 22
                                      )        510, 1194, & 1197;
 23                                   )    (5) Failure to Pay Overtime Wages
                                      )        in Violation of Cal. Lab. Code §
 24
                                      )        1454;
 25                                   )    (6) Failure to Provide Meal and Rest
                                      )        Periods, Cal. Lab. Code §§ 226.7,
 26
                                      )        516 and 558; and
 27                                   )    (7) Unfair Competition in Violation
                                      )        of Cal. Bus. & Prof. Code §§
 28

                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          -1-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 2 of 24 Page ID #:2



                                           )         17200, et seq..
  1
                                           )
  2                                        )    DEMAND FOR JURY TRIAL
                                           )
  3
                                           )
  4                                        )
                                           )
  5

  6         Plaintiff ALLYN DULABAY, individually and on behalf of all others
  7   similarly situated, alleges the following upon information and belief, based upon
  8   investigation of counsel, published reports, and personal knowledge:
  9   I.    NATURE OF THE ACTION
 10         1.    Plaintiff ALLYN DULABAY (“Plaintiff”) alleges causes of action
 11   against defendants APEX HOMECARE SERVICES, INC., TESS PEREZ, ROSE
 12   DE LA CUESTA and DOES 1 through 10 (referred to collectively within parts of
 13   this Complaint as “Defendants”) for damages due to Defendants evading the
 14   mandatory minimum wage and overtime provisions of the Fair Labor Standards
 15   Act (“FLSA”) and for other applicable California law violations.
 16         2.    These causes of action arise from Defendants’ actions while Plaintiff
 17   was employed by Defendants for approximately one (1) year and two (2) months
 18   until her departure on or about January 3, 2020 at Apex Homecare Services as a
 19   non-exempt hourly employee earning $148 per shift. Plaintiff worked for the
 20   Defendants’ at the Meridian at Anaheim Hills located at 525 S. Anaheim Hills
 21   Road, Anaheim, CA 92807. Plaintiff departed after suffering more than a year of
 22   violations for minimum wage and overtime wage payments pursuant to the FLSA
 23   and minimum payments under applicable California laws.
 24         3.    Defendants failed to pay Plaintiff minimum wages and overtime
 25   wages for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the Fair
 26   Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”).
 27         4.    Defendants’ conduct violates the Fair Labor Standards Act (FLSA),
 28   which requires non-exempt employees to be compensated for their overtime work
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -2-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 3 of 24 Page ID #:3




  1   at a rate of one and one-half times their regular rate of pay. See 29 U.S.C. §
  2   207(a).
  3         5.       Plaintiff brings a collective action to recover the unpaid overtime
  4   compensation and minimum wage owed to her individually and on behalf of all
  5   other similarly situated employees, current and former, of Defendants. Members
  6   of the Collective Action are hereinafter referred to as “FLSA Class Members.”
  7         6.       As a result of Defendants’ violations, Plaintiff and the FLSA Class
  8   Members seek to recover double damages for failure to pay minimum wage,
  9   overtime liquidated damages, interest, and attorneys’ fees.
 10   II.   PARTIES
 11         7.       Plaintiff ALLYN DULABAY (hereinafter “Dulabay” or “Plaintiff”)
 12   is an adult individual resident of the State of California. Furthermore, Plaintiff
 13   was employed by Defendants and qualifies as an “employee” as defined by the
 14   FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is attached hereto as
 15   Exhibit “1”.
 16         8.       Defendant APEX HOMECARE SERVICES, INC. (hereinafter
 17   “Apex” or “Defendant”) is a California corporation with its principal place of
 18   business at 520 N. Main St. Suite 250, Santa Ana, CA 92701. Its registered agent
 19   for service of process is Alma H. Onrubia, located at 240 S Jackson St., Suite
 20   210A, Glendale, CA 91205. At all times mentioned herein, Apex was an
 21   “employer” or “joint employer” of the FLSA, 29 U.S.C. § 203(d) and (g).
 22         9.       TESS PEREZ (hereinafter “Perez” or Defendant”) is an individual
 23   and the owner of Apex. Perez was acting in the course and scope of her
 24   employment in the actions taken towards Plaintiff. Perez’s acts/omissions
 25   constitute fraud, oppression and/or malice and were conducted on the part of an
 26   officer, director and/or managing agent of Apex. Pursuant to a corporate wide
 27   policy dictated and enforced by Defendants, including Perez, as well as other
 28   Defendants herein, refuse to pay Plaintiff and all others similarly situated
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -3-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 4 of 24 Page ID #:4




  1   minimum wage and earned overtime. Perez is frequently present at, and owns,
  2   directs, controls and manages the operations of Apex.
  3         10.    Defendant Perez acted directly or indirectly on behalf of Apex, and,
  4   at all times mentioned herein was an “employer” or joint employer of Plaintiff
  5   within the meaning of the FLSA. She exerted operational and management
  6   control over Apex, including day to day management. She is frequently present
  7   at, owns, directs, controls and manages the operations at Apex. She also
  8   controlled the nature, pay structure, and employment relationship of Plaintiff and
  9   the FLSA Class Members. Perez had at all times relevant to this lawsuit, the
 10   authority to hire and fire employees at Apex, the authority to direct and supervise
 11   the work of employees, the authority to sign on the business’s checking accounts,
 12   including payroll accounts, and the authority to make decisions regarding
 13   employee compensation and capital expenditures. Additionally, she was
 14   responsible for the day-to-day affairs of Apex. In particular, she was responsible
 15   for determining whether Apex complied with the Fair Labor Standards Act.
 16         11.    ROSE DE LA CUESTA (hereinafter “De la Cuesta” or Defendant”)
 17   is an individual and Plaintiff’s supervisor at Meridian at Anaheim Hills. De la
 18   Cuesta was acting in the course and scope of her employment in the actions taken
 19   towards Plaintiff. De la Cuesta’s acts/omissions constitute fraud, oppression
 20   and/or malice and were conducted on the part of an officer, director and/or
 21   managing agent of Apex. Pursuant to a corporate wide policy dictated and
 22   enforced by Defendants, including De la Cuesta, as well as other Defendants
 23   herein, refuse to pay Plaintiff and all others similarly situated minimum wage and
 24   earned overtime. De la Cuesta is frequently present at, directs, controls and
 25   manages the operations of Apex and Meridian at Anaheim Hills.
 26         12.    Defendant De la Cuesta acted directly or indirectly on behalf of
 27   Apex, and, at all times mentioned herein was an “employer” or joint employer of
 28   Plaintiff within the meaning of the FLSA. She exerted operational and
                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -4-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 5 of 24 Page ID #:5




  1   management control over Apex, including day to day management. She is
  2   frequently present at, directs, controls and manages the operations at Apex. She
  3   also controlled the nature, pay structure, and employment relationship of Plaintiff
  4   and the FLSA Class Members. De la Cuesta had at all times relevant to this
  5   lawsuit, the authority to hire and fire employees at Apex, the authority to direct
  6   and supervise the work of employees, the authority to sign on the business’s
  7   checking accounts, including payroll accounts, and the authority to make
  8   decisions regarding employee compensation and capital expenditures.
  9   Additionally, she was responsible for the day-to-day affairs of Apex. In
 10   particular, she was responsible for determining whether Apex complied with the
 11   Fair Labor Standards Act.
 12         13.    The FLSA Class Members are all current and former non-exempt
 13   hourly employees who worked at Apex’s Meridian at Anaheim Hills located at
 14   525 S. Anaheim Hills Road, Anaheim, CA 92807 at any time starting three (3)
 15   years before this Complaint was filed, up to the present.
 16         14.    At all material times, Defendants have been an enterprise in
 17   commerce or in the production of goods for commerce within the meaning of
 18   3(r)(1) of the FLSA because they have had employees engaged in commerce and
 19   at their facilities which have travelled in interstate commerce. Moreover, because
 20   of Defendants’ interrelated activities, they function in interstate commerce. 29
 21   U.S.C. § 203(s)(1).
 22         15.    Furthermore, Defendants have had, and continue to have, an annual
 23   gross business volume in excess of the statutory standard.
 24         16.    At all material times during the three years prior to the filing of this
 25   action, Defendants failed and refused to pay minimum and overtime wages or
 26   compensation to such employees. Plaintiff was an individual employee who
 27   engaged in commerce or in the production of goods for commerce as required by
 28   29 USC § 206-207.
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -5-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 6 of 24 Page ID #:6




  1          17.    The true names, capacities or involvement, whether individual,
  2   corporate, governmental or associate, of the defendants named herein as DOE 1
  3   through 10, inclusive are unknown to Plaintiff who therefore sue said defendants
  4   by such fictitious names. Plaintiff prays for leave to amend this Complaint to
  5   show their true names and capacities when the same have been finally determined.
  6   Plaintiff is informed and believes, and upon such information and belief alleges
  7   thereon, that each of the defendants designated herein as DOE is negligently,
  8   intentionally, strictly liable or otherwise legally responsible in some manner for
  9   the events and happenings herein referred to, and negligently, strictly liable
 10   intentionally or otherwise caused injury and damages proximately thereby to
 11   Plaintiff, as is hereinafter alleged.
 12          18.    Plaintiff is informed and believes that, at all relevant times herein,
 13   Defendants engaged in the acts alleged herein and/or condoned, permitted,
 14   authorized, and/or ratified the conduct of its employees and agents, and other
 15   defendants and are vicariously or strictly liable for the wrongful conduct of its
 16   employees and agents as alleged herein.
 17          19.    Plaintiff is informed and believes, and on that basis alleges that each
 18   of the Defendants acted, in all respects pertinent to this action, as the agent or
 19   employee of each other, and carried out a joint scheme, business plan, or policy in
 20   all respect thereto and, therefore, the acts of each of these Defendants are legally
 21   attributable to the other Defendants, and that these Defendants, in all respects,
 22   acted as employer and/or joint employers of Plaintiff in that each of them
 23   exercised control over her wages, hours, duties and/or working conditions.
 24          20.    Plaintiff is informed and believes, and on that basis alleges that at all
 25   relevant times, each and every defendant has been the agent, employee,
 26   representative, servant, master, employer, owner, agent, joint venture, and alter
 27   ego of each of the other and each was acting within the course and scope of his or
 28   her ownership, agency, service, joint venture and employment.
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -6-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 7 of 24 Page ID #:7




  1          21.     Plaintiff is informed and believes, and on that basis alleges that, at all
  2   relevant times, in perpetrating the acts and omissions alleged herein, Defendants,
  3   and each of them, acted pursuant to, and in furtherance of, a policy and practice of
  4   not paying Plaintiff in accordance with applicable wage and hour laws as alleged
  5   herein.
  6          22.     Plaintiff is informed and believes, and on that basis alleges that, at all
  7   relevant times, in perpetrating the acts and omissions alleged herein, Defendants,
  8   and each of them, acted pursuant to, and in furtherance of, a policy and practice of
  9   neither providing Plaintiff with required meal and rest periods, nor providing
 10   Plaintiff with compensation in lieu of said periods as required.
 11          23.     Plaintiff is informed and believes, and on that basis alleges that, at all
 12   times mentioned herein, Defendants, and each of them, were, and are, doing
 13   business throughout California and in the County of Los Angeles, and are
 14   “persons” as defined in Cal. Lab. Code § 18. In addition, Defendants are
 15   considered “employer(s)” as that term is used in the California Labor Code, and
 16   the California Industrial Welfare Commission’s Wage Order 15-2001 (“Wage
 17   Order”), or other applicable Order promulgated by the California Industrial
 18   Welfare Commission, regulating wages, hours, and working conditions.
 19   Furthermore, Defendants failed to pay Plaintiff her legally accrued overtime
 20   wages.
 21          24.     At all times mentioned herein, each and every defendant was the
 22   successor of the other and each assumes the responsibility for the acts and
 23   omissions of all other defendants.
 24   III.   VENUE AND JURSIDICTION
 25          25.     This Court has jurisdiction over the subject matter of this action
 26   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.S.C. §
 27   201, et seq.
 28

                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 -7-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 8 of 24 Page ID #:8




  1         26.     Venue is proper in this District because all or a substantial portion of
  2   the events forming the basis of this action occurred in this District. The acts and
  3   omissions of Defendants occurred in Orange County, California. In addition, this
  4   venue is convenient to the parties and is an appropriate venue for a civil action
  5   for damages and injunctive relief.
  6   IV.   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
  7                  (By Plaintiff Individually Against All Defendants)
  8         27.     Defendants operate Apex, an agency that provides services to
  9   homecare facilities located at 520 N. Main St., Suite 250, Santa Ana, CA 92701.
 10         28.     Plaintiff began work for Apex as an employee on or around October
 11   15, 2018 and continued to work until her departure on January 3, 2020. Plaintiff
 12   worked for Apex for approximately one (1) year and two (2) months.
 13         29.     Section 2(G) of the Wage Order defines “hours worked” as “the time
 14   during which an employee is subject to the control of the employer, [which]
 15   includes all the time the employee is suffered or permitted to work, whether or not
 16   required to do so.” An employer must pay its employees for all “hours worked.”
 17         30.     Plaintiff worked as a caregiver and usually worked twelve (12) hour
 18   shifts for Apex at Meridian at Anaheim Hills. Most shifts were over eight (8)
 19   hours. Some nights, Plaintiff would work a “double shift” which usually lasted
 20   twenty-four (24) hours. Therefore, California law entitled Plaintiff to overtime
 21   pay for most of her shifts with Apex.
 22         31.     Plaintiff never received overtime pay.
 23         32.     Plaintiff did not receive an increased rate for night shifts.
 24         33.     Apex did not provide scheduled breaks for Plaintiff or other
 25   caregivers.
 26         34.     When Plaintiff began working for Defendants, she received a
 27   compensation schedule which provided a starting rate of $148 per shift. Apex
 28   never provided raises.
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 -8-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 9 of 24 Page ID #:9




  1         35.    Despite Plaintiff working more than a year for Apex, her pay
  2   remained frozen at $148 per shift.
  3         36.    Defendants exercised significant control over Plaintiff through
  4   written and unwritten policies and procedures.
  5         37.    Defendants made all hiring decisions regarding staff and all other
  6   employees.
  7         38.    Plaintiff was not paid for all of her hourly minimum wage salary
  8   despite being present and required to work for Defendants during an eight-plus
  9   (8+) hour work shift.
 10         39.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times
 11   the regular minimum wage rate for any hours worked despite being present at and
 12   required to work and for Defendants for longer than eight (8) hours per shift.
 13         40.    The FLSA Class Members had the same pay structure and were
 14   under the same controls as Plaintiff.
 15         41.    Although Plaintiff and FLSA Class Members are required to and do
 16   in fact frequently work more than forty (40) hours per workweek, they are not
 17   compensated at the FLSA mandated time-and-a-half rate for hours in excess of
 18   forty (40) per workweek.
 19         42.    Defendants' method of paying Plaintiff in violation of the FLSA was
 20   willful and was not based on a good faith and reasonable belief that its conduct
 21   complied with the FLSA.
 22         43.    Plaintiff and FLSA Class Members who worked at Apex performed
 23   precisely the same job duties.
 24         44.    Plaintiff and FLSA Class Members who worked at Apex during the
 25   applicable limitations period(s) were subject to the same work rules established
 26   by the Defendants as identified above.
 27         45.    Plaintiff and FLSA Class Members at Apex were subject to the
 28   terms and conditions of employment and the same degree of control, direction,
                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -9-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 10 of 24 Page ID #:10




   1   supervision, promotion and investment imposed or performed by Defendants.
   2            46.   Plaintiff and FLSA Class Members at Apex during the applicable
   3   limitations period(s) were subject to the same across-the-board, uniformly
   4   applied corporate policy mandated by Defendants.
   5            47.   Plaintiff is “similarly situated” to the § 216(b) class of persons she
   6   seeks to represent, and will adequately represent the interests of the class.
   7            48.   Plaintiff has hired Counsel experienced in class actions and in
   8   collective actions under 29 U.S.C. § 216(b) who will adequately represent the
   9   class.
  10   A.       INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
  11            49.   In Boucher v. Shaw, the U.S. Court of Appeals for the Ninth Circuit
  12   held that individuals can be liable for FLSA violations under an expansive
  13   interpretation of “employer.” Boucher v. Shaw (9th Cir. 2009) 572 F.3d 1087,
  14   1088. The FLSA defines “employer” as “any person acting directly or indirectly
  15   in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).
  16   The Ninth Circuit stated that the definition of “employer” under FLSA is not
  17   limited by the common law concept of “employer” but “is to be given an
  18   expansive interpretation in order to effectuate the FLSA’s broad remedial
  19   purposes.”
  20            50.   Where an individual exercises “control over the nature and structure
  21   of the employment relationship,” or “economic control” over the relationship,
  22   that individual is an employer within the meaning of the FLSA, and is subject to
  23   liability. Lambert v. Ackerley (9th Cir. 1999) 180 F.3d 997. The Ninth Circuit
  24   highlighted factors related to “economic control,” which included ownership
  25   interest; operational control of significant aspects of the day-to-day functions; the
  26   power to hire and fire employees; determine salaries; and the responsibility to
  27   maintain employment records.
  28            51.   Defendants Perez and De la Cuesta are individually liable for failing
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  -10-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 11 of 24 Page ID #:11




   1   to pay Plaintiff her wages. The actual identities of DOES 1 through 10 are
   2   unknown at this time.
   3   V.     COLLECTIVE ACTION ALLEGATIONS
   4         52.    Plaintiff hereby incorporates by reference and re-alleges each and
   5   every allegation set forth in each and every preceding paragraph of this Demand,
   6   as though fully set forth herein.
   7         53.    Plaintiff brings this action as an FLSA collective action pursuant to
   8   29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
   9   Defendants at any time during the three (3) years prior to the commencement of
  10   this action to present.
  11         54.    Plaintiff has actual knowledge that FLSA Class Members have also
  12   been denied overtime pay for hours worked over forty hours per workweek and
  13   have been denied pay at the federally mandated minimum wage rate. That is,
  14   Plaintiff worked with other similarly situated employees at Apex. As such, she
  15   has first-hand personal knowledge of the same pay violations throughout Apex.
  16   Furthermore, other employees at Apex have shared with her similar pay violation
  17   experiences as those described in this Complaint.
  18         55.    Other employees similarly situated to the Plaintiff work or have
  19   worked at Apex but were not paid overtime at the rate of one and one-half their
  20   regular rate when those hours exceeded forty hours per workweek. Furthermore,
  21   these same employees were denied their full pay at the federally mandated
  22   minimum wage rate.
  23         56.    Although Defendants permitted and/or required the FLSA Class
  24   Members to work in excess of forty hours per workweek, Defendants have
  25   denied them full compensation for their hours worked over forty. Defendants
  26   have also denied them their full compensation at the federally mandated
  27   minimum wage rate.
  28         57.    FLSA Class Members perform or have performed the same or
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -11-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 12 of 24 Page ID #:12




   1   similar work as the Plaintiff.
   2         58.    FLSA Class Members regularly work or have worked in excess of
   3   forty hours during a workweek.
   4         59.    FLSA Class Members regularly work or have worked and did not
   5   receive their full minimum wage for hours worked.
   6         60.    FLSA Class Members are not exempt from receiving overtime
   7   and/or pay at the federally mandated minimum wage rate under the FLSA.
   8         61.    As such, FLSA Class Members are similar to Plaintiff in terms of
   9   job duties, pay structure, and/or the denial of overtime and minimum wage.
  10         62.    Defendants’ failure to pay overtime compensation and hours worked
  11   at the minimum wage rate required by the FLSA results from generally
  12   applicable policies or practices, and does not depend on the personal
  13   circumstances of the FLSA Class Members.
  14         63.    The experiences of the Plaintiff, with respect to her pay, are typical
  15   of the experiences of the FLSA Class Members.
  16         64.    The specific job titles or precise job responsibilities of each FLSA
  17   Class Member does not prevent collective treatment.
  18         65.    All FLSA Class Members, irrespective of their particular job
  19   requirements, are entitled to overtime compensation for hours worked in excess
  20   of forty (40) during a workweek.
  21         66.    All FLSA Class Members, irrespective of their particular job
  22   requirements, are entitled to full compensation for hours worked at the federally
  23   mandated minimum wage rate.
  24         67.    Although the exact number of damages may vary among FLSA
  25   Class Members, the damages for the FLSA Class Members can be easily
  26   calculated by a simple formula. The claims of all FLSA Class Members arise
  27   from a common nucleus of facts. Liability is based on a systematic course of
  28   wrongful conduct by the Defendant that caused harm to all FLSA Class
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -12-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 13 of 24 Page ID #:13




   1   Members.
   2          68.   As such, Plaintiff brings her FLSA claims as a collective action on
   3   behalf of the following class:
   4            All of Defendants current and former Apex employees who
   5            worked at Apex’s Meridian at Anaheim Hills located at 525 S.
   6            Anaheim Hills Road, Anaheim, CA 92807 at any time starting
   7            three years before this Complaint was filed.
   8   VI.    CAUSES OF ACTION
   9                             FIRST CAUSE OF ACTION
  10         FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206
  11                 (BY PLAINTIFF AND ON BEHALF OF THE COLLECTIVE
  12                              AGAINST ALL DEFENDANTS)
  13          69.   Plaintiff hereby incorporates by reference and re-alleges each and
  14   every allegation set forth in each and every preceding paragraph of this
  15   Complaint, as though fully set forth herein.
  16          70.   Defendants are engaged in “commerce” and/or in the production of
  17   “goods” for “commerce” as those terms are defined in the FLSA.
  18          71.   Defendants operate an enterprise engaged in commerce within the
  19   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  20   in commerce, and because its annual gross volume of sales made is more than
  21   $500,000.
  22          72.   Defendants failed to pay Plaintiff the minimum wage in violation of
  23   29 U.S.C. § 206.
  24          73.   Based upon the conduct alleged herein, Defendants knowingly,
  25   intentionally and willfully violated the FLSA by not paying Plaintiff the
  26   minimum wage under the FLSA.
  27          74.   Throughout the relevant period of this lawsuit, there is no evidence
  28   that Defendants’ conduct that gave rise to this action was in good faith and based
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -13-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 14 of 24 Page ID #:14




   1   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
   2   after it learned that its compensation policies were illegal.
   3         75.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
   4   from Defendants, minimum wage compensation and an equal amount in the form
   5   of liquidated damages, as well as reasonable attorneys’ fees and costs of the
   6   action, including interest, pursuant to 29 U.S.C. § 216(b).
   7                            SECOND CAUSE OF ACTION
   8      FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207
   9                  (BY PLAINTIFF AND ON BEHALF OF THE COLLECTIVE
  10                               AGAINST ALL DEFENDANTS)
  11         76.    Plaintiff hereby incorporates by reference and re-alleges each and
  12   every allegation set forth in each and every preceding paragraph of this Demand,
  13   as though fully set forth herein.
  14         77.    Each Defendant is an “employer” or “joint employer” of Plaintiff
  15   within the meaning of the FLSA, 29 U.S.C. § 203(d).
  16         78.    Defendants are engaged in “commerce” and/or in the production of
  17   “goods” for “commerce” as those terms are defined in the FLSA.
  18         79.    Defendants operate an enterprise engaged in commerce within the
  19   meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  20   in commerce, and because its annual gross volume of sales made is more than five
  21   hundred thousand U.S. Dollars ($500,000.00).
  22         80.    Defendants failed to pay Plaintiff the applicable overtime wage for
  23   each hour in excess of forty (40) during each workweek in which she worked in
  24   violation of 29 U.S.C. § 207.
  25         81.    Based upon the conduct alleged herein, Defendants knowingly,
  26   intentionally and willfully violated the FLSA by not paying Plaintiff the overtime
  27   wage required under the FLSA.
  28         82.    Throughout the relevant period of this lawsuit, there is no evidence
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -14-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 15 of 24 Page ID #:15




   1   that Defendants’ conduct that gave rise to this action was in good faith and based
   2   on reasonable grounds. In fact, Defendants continued to violate the FLSA long
   3   after it learned that its compensation policies were unlawful.
   4         83.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover
   5   from Defendants, overtime wage compensation and an equal amount in the form
   6   of liquidated damages, as well as reasonable attorneys’ fees and costs of the
   7   action, including interest, pursuant to 29 U.S.C. § 216(b).
   8                             THIRD CAUSE OF ACTION
   9    FAILURE TO PAY MINIMUM WAGE UNDER CALIFORNIA LABOR CODE §§ 1194
  10                                        AND 1197

  11               (BY PLAINTIFF INDIVIDUALLY AGAINST ALL DEFENDANTS)
  12         84.    Plaintiff hereby incorporates by reference and re-alleges each and
  13   every allegation set forth in each and every preceding paragraph of this
  14   Complaint, as though fully set forth herein.
  15         85.    Plaintiff alleges, on the basis of information and belief, that
  16   Defendants, from the time the applicable statute of limitations begins to the
  17   present time, have engaged in the regular practice of requiring or permitting
  18   Plaintiff to work without paying her the legal minimum wage at all times.
  19         86.    Section 2(G) of the Wage Order defines “hours worked” as “the time
  20   during which an employee is subject to the control of the employer, [which]
  21   includes all the time the employee is suffered or permitted to work, whether or not
  22   required to do so.” An employer must pay its employees for all “hours worked.”
  23         87.    Plaintiff is not exempt from the minimum wage requirements under
  24   California law.
  25         88.    Defendants failed to accurately pay Plaintiff the required legal
  26   minimum wage and compensation for all hours worked, in violation of Cal. Lab.
  27   Code §§ 204, 210, 216, 558, 1194, 1194.12, 1197 and applicable IWC Wage
  28   Order(s).
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -15-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 16 of 24 Page ID #:16




   1         89.    As a result of the actions of Defendants in failing and refusing to pay
   2   the minimum wages required by law, Plaintiff was damaged by not receiving
   3   compensation which she should have received, but did not receive. Plaintiff is
   4   therefore entitled to compensation in an amount to be proven at trial for unpaid
   5   overtime, pre-judgment interest, penalties, attorneys’ fees and costs pursuant to
   6   Cal. Lab. Code §1194 and other applicable statutes.
   7         90.    Defendants, and each of them, individually or by and through their
   8   respective officers, directors and managing agents, ordered, authorized, approved
   9   or ratified the conduct herein alleged with the intent to deprive Plaintiff
  10   compensation and benefits to which she is, and was, entitled under California law,
  11   so as to increase Defendants’ profits at the expense of the health and welfare of
  12   their employees, contrary to public policy and clear statutory obligations.
  13         91.    Cal. Civ. Code § 3294 provides for punitive damages as an additional
  14   remedy for any plaintiff who establishes that a defendant has been guilty of
  15   oppression or malice in an action for the breach of an obligation not arising from
  16   contract. Plaintiff is informed and believes and thereon alleges that in doing,
  17   ordering, authorizing, approving and ratifying the acts, policies and practices
  18   alleged herein, the Defendants, and each of them, acted in conscious and
  19   intentional disregard for the economic rights of Plaintiff. In so doing, the
  20   Defendants acted with malice, as such term is defined in Cal. Civ. Code § 3294, in
  21   that they engaged in despicable conduct carried out with a willful and conscious
  22   disregard for the rights of others, in blatant violation of state mandated law and
  23   public policy. Defendants further acted with oppression, as such term is defined
  24   in Cal. Civ. Code § 3294, in that they engaged in despicable conduct that
  25   subjected their workers to cruel and unjust hardships in conscious disregard of
  26   such workers’ rights. The promulgation and enforcement of the malicious and
  27   oppressive workplace policies described herein entitle Plaintiff to recover punitive
  28   and exemplary damages against these Defendants in an amount deemed by the
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -16-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 17 of 24 Page ID #:17




   1   trier of fact sufficient to punish, deter and make an example of them.
   2                           FOURTH CAUSE OF ACTION
   3    FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF CAL. LAB. CODE § 510,
   4                                      1194, & 1197
   5               (BY PLAINTIFF INDIVIDUALLY AGAINST ALL DEFENDANTS)
   6         92.    Plaintiff hereby incorporates by reference and re-alleges each and
   7   every allegation set forth in each and every preceding paragraph of this
   8   Complaint, as though fully set forth herein.
   9         93.    At all relevant times, Plaintiff has been a non-exempt employee of
  10   Defendants and entitled to the full protections of the Lab. Code and of the Wage
  11   Order.
  12         94.    California Lab. Code § 1198 makes it unlawful for an employer to
  13   employ any person under conditions of employment that violate the Wage Order.
  14         95.    Section 2(G) of the Wage Order defines “hours worked” as “the time
  15   during which an employee is subject to the control of the employer, [which]
  16   includes all the time the employee is suffered or permitted to work, whether or not
  17   required to do so.” An employer must pay its employees for all “hours worked.”
  18         96.    California Lab. Code §§ 510 and 1194, and Section 3 of the Wage
  19   Order, require employers to pay overtime wages to their non-exempt employees at
  20   no less than one and one-half times their regular rates of pay for all hours worked
  21   in excess of eight hours in one workday, all hours worked in excess of forty hours
  22   in one workweek, and for the first eight hours worked on a seventh consecutive
  23   workday.
  24         97.    California Lab. Code §§ 510 and 1194, and Section 3 of the Wage
  25   Order, also require employers to pay overtime wages to their non-exempt
  26   employees at no less than two times their regular rates of pay for all hours worked
  27   in excess of twelve hours in one workday, and for all hours worked in excess of
  28   eight hours on a seventh consecutive workday.
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -17-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 18 of 24 Page ID #:18




   1         98.    At relevant times during her employment, Defendants failed to pay
   2   Plaintiff overtime wages for overtime hours worked.
   3         99.    Pursuant to California Lab. Code § 1194, Plaintiff seeks recovery of
   4   all unpaid overtime wages, interest thereon, costs of suit, and reasonable
   5   attorneys’ fees, all in amounts subject to proof.
   6                             FIFTH CAUSE OF ACTION
   7    FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF CAL. LAB. CODE § 1454
   8               (BY PLAINTIFF INDIVIDUALLY AGAINST ALL DEFENDANTS)
   9         100. Plaintiff hereby incorporates by reference and re-alleges each and
  10   every allegation set forth in each and every preceding paragraph of this
  11   Complaint, as though fully set forth herein.
  12         101. Plaintiff alleges, on the basis of information and belief, that
  13   Defendants, from the time the applicable statute of limitations begins to the
  14   present time, have engaged in the regular practice of requiring or permitting
  15   Plaintiff to work without paying her the legal minimum wage for overtime when
  16   she worked applicable hours under Cal. Lab Code § 1454 and other applicable
  17   statutes and Industrial Wage Orders.
  18         102. Section 2(G) of the Wage Order defines “hours worked” as “the time
  19   during which an employee is subject to the control of the employer, [which]
  20   includes all the time the employee is suffered or permitted to work, whether or not
  21   required to do so.” An employer must pay its employees for all “hours worked.”
  22         103. Defendants did not pay overtime wages for all of the applicable time
  23   that they controlled Plaintiff and owed her overtime.
  24         104. As a result of the Defendants in failure and/or refusal to pay the
  25   wages required by law, Plaintiff was damaged by not receiving compensation
  26   which she should have received, but did not receive. Plaintiff is therefore entitled
  27   to compensation in an amount to be proven at trial for unpaid overtime, pre-
  28   judgment interest, penalties, attorneys’ fees and costs pursuant to Cal. Lab. Code
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -18-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 19 of 24 Page ID #:19




   1   §1194 and other applicable statutes and Industrial Wage Orders.
   2         105. Defendants, and each of them, individually or by and through their
   3   respective officers, directors and managing agents, ordered, authorized, approved
   4   or ratified the conduct herein alleged with the intent to deprive Plaintiff
   5   compensation and benefits to which he is and was entitled under California law,
   6   so as to increase Defendants’ profits at the expense of the health and welfare of
   7   their employees, contrary to public policy and clear statutory obligations.
   8         106. Cal. Civ. Code § 3294 provides for punitive damages as an additional
   9   remedy for any plaintiff who establishes that a defendant has been guilty of
  10   oppression or malice in an action for the breach of an obligation not arising from
  11   contract. Plaintiff is informed and believes and thereon alleges that in doing,
  12   ordering, authorizing, approving and ratifying the acts, policies and practices
  13   alleged herein, the Defendants, and each of them, acted in conscious and
  14   intentional disregard for the economic rights of Plaintiff. In so doing, the
  15   Defendants acted with malice, as such term is defined in Cal. Civ. Code § 3294, in
  16   that they engaged in despicable conduct carried out with a willful and conscious
  17   disregard for the rights of others, in blatant violation of state mandated law and
  18   public policy. Defendants further acted with oppression, as such term is defined
  19   in Cal. Civ. Code § 3294, in that they engaged in despicable conduct that
  20   subjected their workers to cruel and unjust hardships in conscious disregard of
  21   such workers’ rights. The promulgation and enforcement of the malicious and
  22   oppressive workplace policies described herein entitle Plaintiff to recover punitive
  23   and exemplary damages against these Defendants in an amount deemed by the
  24   trier of fact sufficient to punish, deter and make an example of them.
  25   ///
  26   ///
  27   ///
  28   ///
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -19-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 20 of 24 Page ID #:20




   1                             SIXTH CAUSE OF ACTION
   2    FAILURE TO PROVIDE MEAL AND REST PERIODS IN VIOLATION OF CAL. LAB.
   3                               CODE §§ 226.7, 516, & 558
   4              (BY PLAINTIFF INDIVIDUALLY AGAINST ALL DEFENDANTS)
   5         107. Plaintiff hereby incorporates by reference and re-alleges each and
   6   every allegation set forth in each and every preceding paragraph of this
   7   Complaint, as though fully set forth herein.
   8         108. At all relevant times, Plaintiff has been a non-exempt employee of
   9   Defendants and entitled to the full protections of the Cal. Lab. Code and of the
  10   Wage Order.
  11         109. Cal. Lab. Code § 512, and Sections 11 of the Wage Order, require
  12   employers to provide a meal period of not less than 30 minutes to any person who
  13   works for a period of more than five (5) hours. If an employer fails to provide
  14   these meal periods as required, then the employer must pay the employee one (1)
  15   hour of pay at the employee’s regular rate of compensation for each workday that
  16   the meal period is not provided.
  17         110. In violation of these requirements, as set forth above, Defendants
  18   failed to provide Plaintiff with the required meal periods, or pay him one (1) hour
  19   of pay for each day Plaintiff was not provided said meal periods.
  20         111. Cal. Lab. Code § 226.7 and section 12 of the Wage Order further
  21   requires employers to provide a ten (10) minute rest period for each employee per
  22   every four (4) hours, or major fraction thereof, worked. If an employer fails to
  23   provide these meal periods as required, then the employer must pay the employee
  24   one (1) hour of pay at the employee’s regular rate of compensation for each
  25   workday that the rest period required is not provided.
  26         112. In violation of these requirements, as set forth above, Defendants
  27   failed to provide Plaintiff with the required rest periods, or pay her one (1) hour of
  28   pay for each day Plaintiff was not provided said rest periods.
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                -20-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 21 of 24 Page ID #:21




   1         113.     Pursuant to Cal. Lab. Code §§ 226.7 & 512, Plaintiff seeks recovery
   2   of one (1) hour of pay at Plaintiff’s regular rate of compensation for each workday
   3   that Plaintiff was not provided his meal period, and one (1) hour of pay at
   4   Plaintiff’s regular rate of compensation for each workday that Plaintiff was not
   5   provided his rest period, interest thereon, costs of suit, and reasonable attorneys’
   6   fees, all in amounts subject to proof.
   7                           SEVENTH CAUSE OF ACTION
   8   UNFAIR COMPETITION IN VIOLATION OF CAL. BUS. & PROF. CODE §§ 17200,                   ET

   9                                            SEQ.

  10                (BY PLAINTIFF INDIVIDUALLY AGAINST ALL DEFENDANTS)
  11         114. Plaintiff hereby incorporates by reference and re-alleges each and
  12   every allegation set forth in each and every preceding paragraph of this
  13   Complaint, as though fully set forth herein.
  14         115. Cal. Bus. & Prof. Code § 17200 defines “unfair competition” to
  15   include any unlawful business practice.
  16         116. Cal. Bus. & Prof. Code §17204 allows a person who has lost money
  17   or property as a result of unfair competition to bring an action for restitution of
  18   money or property acquired from him or her by means of unfair competition.
  19         117. At all relevant times during her employment, Plaintiff was a non-
  20   exempt employee of Defendants and was thus entitled to the full benefits and
  21   working protections of the Cal. Lab. Code and the applicable Wage Order.
  22         118. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Order,
  23   require employers to pay overtime wages to their non-exempt employees at no
  24   less than one and one-half times their regular rates of pay for all hours worked in
  25   excess of eight hours in one workday, all hours worked in excess of forty hours in
  26   one workweek, and for the first eight hours worked on a seventh consecutive
  27   workday.
  28         119. In violation of these requirements, as set forth above, Defendants
                     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 -21-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 22 of 24 Page ID #:22




   1   failed to pay Plaintiff overtime wages for hours that he worked.
   2         120. Cal. Lab. Code § 512, and Sections 11 of the Wage Order, require
   3   employers to provide a meal period of not less than 30 minutes to any person who
   4   works for a period of more than five (5) hours. If an employer fails to provide
   5   these meal periods as required, then the employer must pay the employee one (1)
   6   hour of pay at the employee’s regular rate of compensation for each workday that
   7   the meal period is not provided.
   8         121. In violation of these requirements, as set forth above, Defendants
   9   failed to provide Plaintiff with the required meal periods, or pay him one (1) hour
  10   of pay for each day Plaintiff was not provided said meal periods.
  11         122. Cal. Lab. Code § 226.7 and Section 12 of the Wage Order further
  12   requires employers to provide a ten (10) minute rest period for each employee per
  13   every four (4) hours, or major fraction thereof, worked. If an employer fails to
  14   provide these meal periods as required, then the employer must pay the employee
  15   one (1) hour of pay at the employee’s regular rate of compensation for each
  16   workday that the rest period required is not provided.
  17         123. In violation of these requirements, as set forth above, Defendants
  18   failed to provide Plaintiff with the required rest periods, or pay him one (1) hour
  19   of pay for each day Plaintiff was not provided said rest periods.
  20         124. As a result of Defendants’ above-alleged unlawful business practices,
  21   Plaintiff has lost moneys and property by means of unfair competition.
  22         125. Pursuant to Cal. Bus. & Prof. Code § 17204, Plaintiff seeks an order
  23   of restitution for all moneys and property that Defendants have acquired from him
  24   by means of unfair competition as set forth above in amounts subject to proof.
  25   ///
  26   ///
  27   ///
  28   ///
                    COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -22-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 23 of 24 Page ID #:23




   1                               PRAYER FOR RELIEF
   2        WHEREFORE, Plaintiff requests of this Court the following relief:
   3                 1. For general damages in an amount to be proven at trial;
   4                 2. For compensatory damages according to proof at trial of at
   5                    least $100,000;
   6                 3. For special damages according to proof at trial;
   7                 4. For exemplary and punitive damages according to proof at
   8                    trial;
   9                 5. For restitution of unpaid monies;
  10                 6. For attorneys’ fees;
  11                 7. For costs of suit incurred herein;
  12                 8. For statutory penalties;
  13                 9. For civil penalties;
  14                 10.For pre-judgment interest;
  15                 11.For post-judgement interest;
  16                 12.For declaratory relief;
  17                 13.For injunctive relief; and
  18                 14.For such other and further relief as the Court may deem just
  19                    and proper.
  20

  21   Dated:      July 28, 2020                      KRISTENSEN LLP
  22
                                                      /s/ John P. Kristensen
  23
                                                      John P. Kristensen
  24                                                  Jesenia A. Martinez
                                                      Jacob Ventura
  25
                                                      Attorneys for Plaintiff
  26

  27

  28

                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               -23-
Case 8:20-cv-01377-SVW-KES Document 1 Filed 07/28/20 Page 24 of 24 Page ID #:24




   1                               DEMAND FOR JURY TRIAL
   2             Plaintiff hereby demands a trial by jury on all issues which may be tried by
   3   a jury.
   4

   5   Dated:           July 28, 2020                     KRISTENSEN LLP
   6
                                                          /s/ John P. Kristensen
   7
                                                          John P. Kristensen
   8                                                      Jesenia A. Martinez
                                                          Jacob J. Ventura
   9
                                                          Attorneys for Plaintiff
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  -24-
